Exhibit 10.7

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT HAS BEEN OMITTED

BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF

PUBLICLY DISCLOSED. INFORMATION THAT HAS BEEN OMITTED HAS BEEN NOTED IN THIS

DOCUMENT WITH A PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.

 

National Institutes of Health

SECOND AMENDMENT TO L-018-2018/0

This is the second amendment (“Second Amendment”) of the agreement by and
between the National Institute of Allergy and Infectious Diseases (“NIAID” or
“IC”), and Forte Biosciences Inc, having an effective date of December 10, 2017
and having NIAID Reference Number L-018-2018/0 (“Agreement”).  This Second
Amendment, having NIAID Reference Number L‑018‑2018/2, is made between the NIAID
through the Technology Transfer and Intellectual Property Office, NIAID, having
an address at 5601 Fishers Lane, Suite 6D, Rockville, MD 20892-9804, and Forte
Biosciences, having an address at [***]. This Second Amendment includes, in
addition to the amendments made below, a Signature Page.

Whereas, the NIAID and the Licensee desire that the Agreement be amended a
second time as set forth below in order to revise Appendix C (“Royalties”) and
Appendix D (“Benchmarks and Performance”).  

FURTHERMORE, the NIAID and the Licensee also desire to revise the Material
Transfer Letter, dated April 20, 2018, between the parties, in order to ensure
consistency of nomenclature between the Material Transfer Letter and Licensed
Patent Right.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the NIAID and the Licensee, intending to be bound, hereby mutually agree
to the following:

1)

Amendment to the Agreement:

 

Appendix C (“Royalties”)

 

 

 

 

 

 

 

 

 

2)

is hereby amended as follows (additions are shown underlined and deletions are
shown in strikethrough):

Royalties:

I.The Licensee agrees to pay to the IC a noncreditable, nonrefundable license
issue royalty in the amount of [***] dollars ($[***]) within sixty (60) days
from the effective date of this Agreement.

II.The Licensee agrees to pay to the IC a nonrefundable minimum annual royalty
in the amount of twenty thousand dollars ($20,000) and beginning on January 1,
2021, this minimum annual royalty shall be increased to one hundred thousand
dollars ($100,000), as follows:

 

(a)

The first minimum annual royalty is due within sixty (60) days of the effective
date of this Agreement and may be prorated according to the fraction of the
calendar year remaining between the effective date of this Agreement and the
next subsequent January 1; and

 

(b)

Subsequent minimum annual royalty payments are due and payable on January 1 of
each calendar year and may be credited against any earned royalties due for
sales made in that year.

III.The Licensee agrees to pay the IC earned royalties of [***] percent ([***]%)
on Net Sales[***] percent ([***]%) on Net Sale up to $[***], [***] percent
([***]%) on Net Sales between $[***] and $[***] and [***] percent ([***]%) on
Net Sales over $[***] by or on behalf of the Licensee and its sublicensees.

[***] Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

IV.The Licensee agrees to pay the IC Benchmark royalties within sixty (60) days
of achieving each Benchmark:

 

(a)

[***] dollars ($[***]) upon completion of patient enrollment of a Phase III
clinical trial in the Licensed Field of Use

 

(b)

[***] dollars ($[***]) upon the completion of a Phase III clinical trial
demonstrating statistical significant efficacy benefit of Licensed Product

 

(c)

[***] dollars ($[***]) upon first FDA approval of Licensed Product.  An
additional [***] dollars ($[***]) shall be paid for each additional FDA approved
Licensed Product

 

(d)

[***] dollars ($[***]) upon first non-U.S. territory approval of Licensed
Product.  An additional [***] dollars ($[***]) shall be paid for each additional
non-U.S. territory approval of Licensed Product

 

(e)

[***]

 

(f)

[***]

 

(g)

[***]

V.The Licensee agrees to pay the IC additional sublicensing royalties of [***]
percent ([***]%) on the Fair Value of any consideration received for each
sublicense in accordance with Article 4 of this Agreement within sixty (60) days
of the execution of each sublicense. In the event the Fair Value of
consideration is received by Licensee in installments, then the sublicensing
royalty is due within sixty (60) days of receipt of each such payment by
Licensee.

 

Appendix D (“Benchmarks and Performance”)

 

 

 

 

 

 

 

 

 

3)

is hereby amended as follows (additions are shown underlined and deletions are
shown in strikethrough):

The Licensee agrees to the following Benchmarks for its performance under this
Agreement and, within thirty (30) days of achieving a Benchmark, shall notify
the IC that the Benchmark has been achieved.

[***]

2)

Amendment to the Material Transfer Letter dated April 20, 2018, between the
parties:

All references to the Roseomonas mucosa strains transferred under the Letter,
[***] (“Material”) shall be replaced with [***].  

3)

All terms and conditions of the Agreement not herein amended remain binding and
in effect.

4)

This Second Amendment is effective upon execution by both parties. This Second
Amendment may be executed in one or more counterparts, each of which will be
deemed an original and all of which together will constitute one and the same
agreement. Delivery of an executed counterpart by facsimile or other electronic
means of transmission (including .PDF file) shall have the same effect as the
delivery of an original. This Second Amendment shall not be enforceable against
either Party unless each Party executes the Second Amendment and delivers it to
the other.

 

CONFIDENTIAL - NIAID

Second Amendment of L-018-2018

Page 2 of 5

[***] Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

SIGNATURES BEGIN ON NEXT PAGE

CONFIDENTIAL - NIAID

Second Amendment of L-018-2018

Page 3 of 5

[***] Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Second AMENDMENT TO L-018-2018/0

SIGNATURE PAGE

In Witness Whereof, the parties have executed this Second Amendment on the dates
set forth below.  Any communication or notice to be given shall be forwarded to
the respective addresses listed below.

For the NIAID:

/Michael R. Mowatt5/26/2020

Michael R. Mowatt, Ph.D.

Date

Director, Technology Transfer and Intellectual Property Office

National Institute of Allergy and Infectious Diseases

Mailing Address or E-mail Address for Agreement notices and reports:

License Compliance and Administration

Monitoring & Enforcement

Office of Technology Transfer

National Institutes of Health

6011 Executive Boulevard, Suite 325

Rockville, Maryland 20852-3804 U.S.A.

E-mail: [***]

For the Licensee (Upon information and belief, the undersigned expressly
certifies or affirms that the contents of any statements of the Licensee made or
referred to in this document are truthful and accurate.):

 

 

/Paul Wagner5/26/2020

Signature of Authorized OfficialDate

Name:

Title:

 

 

I.

Official and Mailing Address for Agreement notices:

Paul Wagner, Ph.D.
Member

Mailing Address:

1124 W. Carson St.

MRL Building 3-320

Torrance, CA 90502

Email Address:[***]

Phone:[***]

Fax:N/A

CONFIDENTIAL - NIAID

Second Amendment of L-018-2018

Page 4 of 5

[***] Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

 

II.

Official and Mailing Address for Financial notices (the Licensee’s contact
person for royalty payments):

Paul Wagner

Member

 

Mailing Address:

 

1124 W. Carson St.

MRL Building 3-320

Torrance, CA 90502

Email Address:[***]

Phone:[***]

Fax:N/A

 

Any false or misleading statements made, presented, or submitted to the
Government, including any relevant omissions, under this Agreement and during
the course of negotiation of this Agreement are subject to all applicable civil
and criminal statutes including Federal statutes 31 U.S.C. §§3801‑3812 (civil
liability) and 18 U.S.C. §1001 (criminal liability including fine(s) or
imprisonment).

CONFIDENTIAL - NIAID

Second Amendment of L-018-2018

Page 5 of 5

[***] Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.